PER CURIAM.
We agree with the thorough and sound opinion of Judge Nealon, D.C., 238 F. Supp. 376, in this case. Schauffler for and on Behalf of N. L. R. B. v. Local 1291, I.L.A., 292 F.2d 182 (3 Cir. 1961). The late decision of the National Labor Relations Board in Local Union No. 612, International Brotherhood of Teamsters, etc. v. Deaton Truck Line, Inc., 150 NLRB No. 40 (December 17, 1964) is radically different in its facts from the case at bar. That decision is in-apposite here.
The judgment of the District Court will be affirmed.